Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 2, 2019

                                     No. 04-18-00847-CV

           IN THE ESTATE OF RICHARD WAYNE BENDELE, DECEASED,

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-XX-XXXXXXX
                          Honorable James L. Rex, Judge Presiding


                                        ORDER
       Appellees’ unopposed second motion for an extension of time to file their brief is
granted. We order the appellees’ brief due by May 3, 2019. Counsel is advised that no further
extensions of time will be granted absent a timely motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court